Mr. VicePresident, will you please congratulate President Kittani on his election as President of this Assembly. His long and distinguished service to the international community makes him eminently qualified for that task, and I know that he will guide us with impartiality and skill.
42.	It is a great pleasure to welcome two fellow members of the Commonwealth, Belize and Vanuatu, to this assembly of nations. We are especially gratified that independence has brought one more into the growing family of South Pacific island nations. Their voices, individually and collectively, are going to be heard more and more in the world assembly. The addition to our membership of two more small nations, proud of their independence but limited in resources, brings home to us one of the major issues facing this Assembly the desperate struggle of so many countries simply to reach the most basic level of economic and social development.
43.	The recent United Nations Conference on the Least Developed Countries sharply focused international attention on this issue. That was useful, but in concentrating on the need for developed countries to raise the level of their official development assistance to a limited number of the poorest developing countries the Conference did not really get to the heart of the matter.
44.	The problems which face the developing countries are well known. They affect some of the developed countries also. They include the soaring cost of imported energy, inflated prices for manufactured imports and fluctuating prices for primary exports. These factors are compounded by increasing protectionist pressures in the advanced economies and a reluctance to contemplate the kind of restructuring which would expand trading opportunities for the developing countries.	^
45.	These problems cannot be solved by financial subsidies alone or even, in itself, by successful internal economic development. Economic self-sufficiency is not a practicable goal for the developing countries, nor is it for most developed countries. Even a modest level of prosperity and economic stability can only be achieved through a continuous expansion of international trade. This, in turn, can only be achieved in a different international climate, in which there is a better balance between access to manufactured goods and access to agricultural products. There is too great a tendency to concentrate on reducing barriers to trade in industrial manufactures and to push aside agriculture as some kind of an exception with which it is too difficult to cope. That cannot be allowed to continue.
46.	It is, surely, self-evident that successful economic development merely creates new problems unless there is a corresponding expansion of trading opportunities. What future is there if the rich countries continue to deny access in order to protect their own agricultures, if prices of agricultural exports fluctuate wildly or are distorted by subsidies and if those prices are far outstripped by the cost of essential industrial goods and services?
47.	The prosperity of my own country depends on the exp<M of a relatively small number of agricultural commodities. That means we share some of the problems faced by developing countries. We know what those problems are. Because we are small, and because we face economic difficulties ourselves, we try in a number of ways to ensure that our development assistance program is efficient and effective. All our aid is given in the form of grants. We make sure it is directed into the kind of projects in which New
Zealand has a recognized expertise. We never embark on a project unless it has been specifically asked for by the recipient Government. It makes sense for us to concentrate our aid efforts in the part of the world that we know best, that is, our immediate neighborhood. Almost 70 per cent of our bilateral development assistance is now channeled to the island nations of the South Pacific.
48.	In our view, the criteria for inclusion in the United Nations list of least developed countries are unduly narrow and rigid. Only one South Pacific country, at present, qualifies for inclusion in that list. A number of others, because they suffer from all the disadvantages of extremely small size, isolation and lack of resources, also deserve the special treatment accorded to the least developed. Indeed, if it were not for the level of aid they do receive, we believe they would qualify even under present criteria. I would certainly like to see those criteria revised and made more flexible.
49.	Because their populations are tiny and because of the poverty of their resources, many of the island nations of the South Pacific are going to have a long and hard struggle to become more viable. And yet their very smallness and isolation, which ought to make the world community more responsive to their special circumstances, has caused them to be overlooked by some of the major donors. Thus there is every reason for New Zealand to concentrate its aid efforts in the South Pacific, and we intend to continue that policy.
50.	External financial assistance, however essential, is not enough in itself to bring about successful development. New Zealand recognizes that the developing island countries need outlets for the goods they produce and has set about meeting that need in a practical manner. Together with Australia, we have joined in a treaty with our neighbors in the South Pacific to give them unrestricted duty-free access, on a nonreciprocal basis, for the great majority of their exports. We have also established an industrial development scheme to promote the growth of the manufacturing sector in the island economies through joint ventures with New Zealand firms. We have given strong support to the establishment of a regional shipping line to ensure that the exports of the island countries reach their markets.
51.	I make no boast that what we have achieved has solved the problems of our developing neighbors. Obviously not, since their economies are still for the most part in a precarious state.
52.	Economic and social development can progress smoothly only in conditions of political stability. Recent history has shown how true that is even in countries which are blessed with great natural wealth, and all the more starkly in others which are not. Sometimes the causes of instability have been internal. Too often they have been made far worse by external pressure, intervention or military invasion. At present there is dangerous instability in several widely separated areas of the world, including SouthEast Asia, SouthWest Asia, the Middle East, southern Africa, eastern Europe and the Korean peninsula.
53.	If I refer first to Kampuchea it is because that is the area of tension nearest to my own land; because New Zealand regards itself as a friend of the Association of
SouthEast Asian Nations [ASEANwhose members are neighbors of Kampuchea, Laos and Viet Nam; and because we believe the continuance of the situation in Kampuchea poses an eventual threat to our own security. External intervention in Kampuchea has been flagrant. There is no excuse for the continued presence of 200,000 Vietnamese troops in that country. New Zealand has consistently urged the need for a political settlement which would free the Kampuchean people from a foreign presence and permit them freely to choose their own Government. Such a settlement would enable Viet Nam to resume its own economic development, free from both the burden of maintaining its military occupation of a neighboring country and its present dependence on a single superPower for economic and military support.
54.	New Zealand cannot and does not condone the past crimes of Pol Pot and his associates. But, as the latest vote on Kampuchea's credentials shows, there is no disposition amongst the majority of Members of this Assembly to replace the delegation of Democratic Kampuchea by one representing a puppet Government propped up by a military occupation.
55.	We welcome the efforts that are being made to form a more broadly based successor to the present Democratic Kampuchean leadership. We expect that the International Conference on Kampuchea will continue its efforts to find a solution to the Kampuchean problem a solution which takes account of the legitimate interests of all sides. We hope that Viet Nam and the Soviet . Union will be persuaded to join in the negotiating process through the mediating efforts of the Ad Hoc Committee and the President of the Conference. The need for a settlement is urgent, for the longer the fighting continues' within Kampuchea, the greater the risk that it will spread beyond the borders of that war-torn land.
56.	Instability in SouthEast Asia is paralleled in SouthWest Asia by military intervention and continuing hostilities in Afghanistan. International concern will continue to be reiterated in this Assembly until Soviet forces are withdrawn. Whether or not the Soviet Union has come to regard that entanglement as a mistake, my Government most earnestly hopes that the Soviet Government will not compound that error and deal a final fatal blow to detente by similar action against the people of Poland.
57.	Almost since it began, this Organization has been trying to find a solution to the problem of a divided Korea. Yet there is still no genuine dialog between the leaders in the North and those in the South. The latest call by the Republic of Korea for a summit meeting between the two Koreas has been rejected. Surely the Korean people as a whole at least deserve that their leaders should talk seriously about the future of their country. It makes no sense for the two sides in that divided peninsula to go on forever pouring so much of their resources and energies into military preparations. My Government hopes that the authorities in the North will reconsider their stand.
58.	It is a matter of deep regret that all our hopes for urgent and positive steps towards a just and durable Middle East settlement should have had so little to sustain them. New Zealand welcomed the steps agreed upon by Israel and Egypt to restore peace between them. But the process cannot be allowed to come to a stop at this point.
During the last 12 months there has been a deplorable readiness to resort to violence. There is a need for a genuine and renewed commitment to the principles of Security Council resolution 242 (1967). There is a need for Israel's neighbors to accept and respect the existence of Israel as a sovereign and independent State. There is an equal need for a corresponding recognition of the legitimate aspirations of the Palestinians, including the right to self-determination. That, in our view, means the right to establish a separate State if that is their wish. The annexation of East Jerusalem and the continuing establishment of settlements in the occupied territories are obstructions to a negotiated settlement. A resurgence of terrorism, a buildup of ever more sophisticated armaments, or recourse to preemptive military strikes simply threaten to undermine what has with such difficulty been accomplished so far. Only a genuine will to negotiate fairly and realistically will bring lasting results.
59.	In southern Africa we still see a people denied the right of nationhood. South Africa's illegal occupation of Namibia must end. The Prime Minister of my country said in this forum at the 
thirty-fifth session [109th meeting] that there was no good reason why the few issues that remain outstanding in the search for a settlement in Namibia should not be .settled quickly. We believe that Security Council resolution 435 (1978) provides the basis for that settlement and we support the continuing efforts of those seeking to achieve the early and peaceful independence of Namibia.
60.	We deplore South Africa's aggressiveness against its neighbors and its violation of Angola's territory and sovereignty. In South Africa itself the detestable system of institutionalized racism and injustice apartheid remains entrenched. South Africa's black majority are denied the right to participate in the choice of their Government and are shut out from the full enjoyment of the resources of their own country.
61.	Change in South Africa is inevitable. Whether it will come peacefully or through violence is in South Africa's hands. Time, though, is running desperately short.
62.	We cannot expect international cooperation in bringing about economic and social development to flourish while confrontation and conflict persist in so many parts of the world. Heightened tension threatens not only detente but the orderly development of international law, the negotiation of arms control agreements and the promotion of human rights. ^National security and rearmament become matters of overriding priority for Governments. Legislatures tend to focus more determinedly on domestic political considerations, to the detriment of enlightened foreign policies. The humanitarian and altruistic instincts of ordinary people all too often become dulled. Their natural instinct for peace is overshadowed by a narrower and more belligerent patriotism. Thus is created an international climate inimical to the peaceful settlement of disputes and the orderly conduct of international relations.
63.	All those who have traditionally cherished the rule of law and the fundamental freedoms, of the individual, both at home and abroad, surely have a special duty to resist such dangerous trends and to throw their weight behind the negotiating process by which the United Nations seeks to achieve those objectives.
64.	A prime example is the development of a new law of the sea. A stable order for the oceans, the seabed and coastal waters is essential for world peace. It is most desirable, to say the least, that the major maritime Powers should participate in the new convention. This year the work of the Third United Nations Conference on the Law of the Sea has been slowed down to permit a review of the draft convention by the United States Government. The Conference is now clearly determined to push on to finality in 1982. It is the earnest hope of my Government that, having completed its review, the United States will rejoin the negotiating process and will stand ready with all other nations to make a determined last effort to ensure the adoption by consensus of the draft convention at the next and final negotiating session of the Conference.
65.	In the field of human rights, the United Nations has concentrated, rightly, on the needs of people who are socially disadvantaged or who have been traditional victims of discrimination.
66.	A striking example is the United Nations Decade for Women, now at midpoint. The adoption of the Convention on the Elimination of All Forms of Discrimination against Women [General Assembly resolution 34/180] has been one of its major achievements. It is significant that it has come into force so quickly. All nations, whatever their stage of economic development, their cultural traditions or their geographic circumstances, have been reminded not only of the rights of half of humanity but also of the enormous contribution made by women. It was right that the United Nations should lead that world movement, because the discrimination to be eliminated  the discrimination we must "eliminate has been universal. The activities of the Decade have been followed with close attention in New Zealand and its aims have our full support. But the convention will only achieve its aim if it is universally ratified and, more important, given full effect in each country.
67.	Similarly, the current International Year of Disabled Persons has focused attention on the rights of handicapped people. It has provided impetus and the practical framework for action. In my own country, the response has been quite remarkable. A mass fund-raising effort for the disabled resulted in the largest collection of voluntary funds for a charitable purpose in our history. We have been made more aware than ever before not only of the needs of the disabled, but of the contribution they can make to our society as a whole.
68.	Next year we shall be summoned to the second special session devoted to disarmament. Nowhere is the need for a renewed effort to achieve progress in international negotiations more apparent. If we are honest, we must acknowledge that since the first special session the prospects for effective disarmament measures have not advanced. Indeed, they may have receded. Much of the work of the first session has been undercut by the deterioration in the international climate and in relations among the nuclear Powers. I do not consider it unfair to assign to those Powers the principle responsibility for that loss of impetus and to demand that they take the initiative in resuming serious and active negotiations. It is they who have the weapons which, by universal agreement, are the most dangerous and in most urgent need of control and numerical reduction. My delegation's keenest disappointment is that the negotiation of a comprehensive nuclear test-ban treaty, a step which could serve to check both horizontal and vertical proliferation of nuclear weapons, still hangs fire.

69.	Only the nuclear Powers can negotiate a test-ban treaty which will work or, for that matter, any agreement designed to reduce the threat of nuclear destruction. But the remaining Members of the United Nations have a duty to their peoples to renew their pressure on the nuclear Powers, who are also the largest manufacturers and purveyors of conventional armaments, to resume movement towards disarmament. In that regard, we welcome the decision of the two principal nuclear Powers to resume discussions on the reduction of nuclear weapons in the European theater.
70.	I referred earlier to some of the obstacles in the path of economic progress, especially for developing countries. There is no greater corisumer of development resources than the armaments industry, and none that is more wasteful. We must never lose patience in pursuing international agreements which will cut the burden and the danger of rearmament and strengthen the fragile fabric of peace.
71.	It is natural that each of us should seek to advance the interests of his own country, that we should work for the wellbeing of our own people. National pride and patriotism are admirable and necessary virtues. But every coin, every medallion, has another side. Nationalism and pride of country are not in themselves enough. All of us North and South, committed and uncommitted, East and West belong to one world. We have got to work together. Our world has become too small and too dangerous a place for any of us to pursue narrow nationalism regardless of the interests of others.
72.	We must move the world community away from the dangerous road it has been following: that is, the course of rivalry, confrontation and the naked struggle for power. It can lead only to conflict. We must learn, more than ever before, to couple national pride with a real commitment to international cooperation. There is, I believe, no other way to move ahead, to achieve a decent life for all our people. That, I suggest, is why we are meeting here. For all our peoples, whether our countries are large or small, have an equal right td peace, progress and justice.

